DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 22 December 2020.  The information therein was considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A microelectronic device comprising at least two memory cells each comprising a longitudinally in a second direction, a first region corresponding to one from a source or a drain, and a second region corresponding to the other one from the source or the drain, the second region being connected to the memory element, said transistors being stacked mainly in a third direction and each occupying a level with a given altitude in the third direction, the microelectronic device wherein the first and second regions are entirely covered by spacers projecting in the third direction in a plane.

2. (Currently Amended) The device according to claim 1, wherein at least one of the selection transistors an all-around gate, completely surrounding the channel of said selection transistor.  

3. (Currently Amended) The device according to claims 1, wherein the memory element has variable resistivity, so as to form resistive memory cells, 

8. (Currently Amended) The system according to claim 7, wherein the first regionsare sources, wherein the sources occupying various levels are connected in a ladder to contacts, independently of each other, in a sourcelines zone.

9. (Currently Amended) A method for manufacturing a microelectronic device comprising at least two memory cells each comprising a and a memory element associated with said selection transistor, each transistor comprising a channel in the form of a wire extending longitudinally in a first direction, a gate bordering said channel and extending mainly in a second direction, a first region corresponding to one from a source or a drain and a second region corresponding to the other one from the source or the drain connected to the memory element, said transistors being stacked mainly in a third direction and each occupying a given altitude level in the third direction, the method comprising the following steps: - forming a stack, in the third direction, of alternating layers of a first semiconductor material and a second dielectric material, - forming, from this stack, openings defining transistor patterns each comprising a central part extending mainly in the first direction and first and second peripheral parts, extending on either side of the central part, said central part forming the channel of the transistor and said first and second peripheral parts forming respectively first and second regions of the transistor, - forming gate patterns partly in the openings, straddling the central parts of the transistor patterns and extending mainly in a second direction at the border of the first peripheral parts, - forming longitudinal spacers on either side of the gate patterns, said longitudinal spacers covering the first and second peripheral parts of the transistor patterns projecting in the third direction in a plane, - forming the memory elements so that each memory element has an edge in alignment in the third direction with an edge of a longitudinal spacer, - forming the gates of the transistors from the gate patterns.

12. (Currently Amended) The method according to claim 10, wherein forming the gates comprises the following steps: - removing the gate patterns

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a microelectronic device comprising at least two memory cells each comprising a each transistor comprising a channel in the form of a wire extending mainly in a first direction, a gate bordering said channel and extending longitudinally in a second direction, a first region corresponding to one from a source or a drain, and a second region corresponding to the other one from the source or the drain, the second region being connected to the memory element, said transistors being stacked mainly in a third direction and each occupying a level with a given altitude in the third direction, the microelectronic device wherein the first and second regions are entirely covered by spacers projecting in the third direction in a plane; and as recited in independent claim 9, a method for manufacturing a microelectronic device comprising at least two memory cells each comprising a each transistor comprising a channel in the form of a wire extending longitudinally in a first direction, a gate bordering said channel and extending mainly in a second direction, a first region corresponding to one from a source or a drain and a second region corresponding to the other one from the source or the drain connected to the memory element, said transistors being stacked mainly in a third direction and each occupying a given altitude level in the third direction, the method comprising the following steps: - forming a stack, in the third direction, of alternating layers of a first semiconductor material and a second dielectric material, - forming, from this stack, openings defining transistor patterns each comprising a central part extending mainly in the first direction and first and second peripheral parts, extending on either side of the central part, said central part forming the channel of the transistor and said first and second peripheral parts forming respectively first and second regions of the transistor, - forming gate patterns partly in the openings, straddling the central parts of the transistor patterns and extending mainly in a second direction at the border of the first peripheral parts, - forming longitudinal spacers on either side of the gate patterns, said longitudinal spacers covering the first and second peripheral parts of the transistor patterns projecting in the third direction in a plane, - forming the memory elements so that each memory element has an edge in alignment in the third direction with an edge of a longitudinal spacer, - forming the gates of the transistors from the gate patterns.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Or-Bach et al. US 8,026,521 teach a first plurality of horizontally-oriented transistors; a second plurality of horizontally-oriented transistors; and wherein the second plurality of horizontally-oriented transistors overlays the first plurality of horizontally-oriented transistors.
Barraud et al. US 2021/0296398 is a related application that teaches similar subject matter.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/3/2022